        Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 1 of 14




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)

 3 Frederick J. Klorczyk III (State Bar No. 320783)
   1990 North California Blvd., Suite 940
 4 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6
            jsmith@bursor.com
 7          fklorczyk@bursor.com

 8

 9

10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13
     In re Nissan North America, Inc. Litigation            Case No. 3:18-cv-07292-HSG
14
                                                            PLAINTIFFS’ STATEMENT OF
15                                                          RECENT DECISION
16

17

18

19
20

21

22

23

24

25

26

27

28
     STATEMENT OF RECENT DECISION; CASE NO. 3:18-CV-07292
        Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 2 of 14




 1          Pursuant to Local Rule 7-3(d)(2), Plaintiffs call the Court’s attention to its August 8, 2019

 2   decision in Mandani v. Volkswagen Grp. Of Am., Inc., Case No. 17-cv-07287-HSG, 2019 WL

 3   3753433 (N.D. Cal. Aug. 8, 2019). The decision is relevant to Defendants’ pending motions to

 4   dismiss because it addresses the issue of whether a plaintiff may pursue equitable relief where the

 5   defendant argues the plaintiff has an “adequate remedy at law.” A copy of the decision is attached

 6   as Exhibit 1, and relevant portions are highlighted on page 8.

 7
     Dated: August 29, 2019                        Respectfully submitted,
 8
                                                   BURSOR & FISHER, P.A.
 9
                                                   By:       /s/ Joel D. Smith
10                                                             Joel D. Smith
11                                                 L. Timothy Fisher (State Bar No. 191626)
12                                                 Joel D. Smith (State Bar No. 244902)
                                                   Frederick J. Klorczyk III (State Bar No. 320783)
13                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
14                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
15
                                                   E-Mail: ltfisher@bursor.com
16                                                          jsmith@bursor.com
                                                            fklorczyk@bursor.com
17

18

19

20

21

22

23

24

25

26

27

28
     STATEMENT OF RECENT DECISION; CASE NO. 3:18-CV-07292                                               1
Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 3 of 14




                                                       EXHIBIT 1
              Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 4 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)




                                                                Rubin, New York, NY, for Defendant.
                2019 WL 3753433
  Only the Westlaw citation is currently available.
   United States District Court, N.D. California.

        Mike MADANI, et al., Plaintiffs,
                    v.
   VOLKSWAGEN GROUP OF AMERICA, INC.,
                Defendant.                                       ORDER GRANTING IN PART AND DENYING IN
                                                                        PART MOTION TO DISMISS
              Case No. 17-cv-07287-HSG
                           |
                 Signed 08/08/2019


Attorneys and Law Firms                                                               Re: Dkt. No. 72
Gregory F. Coleman, Pro Hac Vice, Adam A. Edwards,
Pro Hac Vice, Lisa A. White, Pro Hac Vice, Mark E.              HAYWOOD S. GILLIAM, JR., United States District
Silvey, Pro Hac Vice, Greg Coleman Law PC, Knoxville,           Judge
TN, Crystal Gayle Foley, California Office, El Segundo,
CA, Daniel Kent Bryson, Whitfield Bryson Mason LLP,             *1 On December 22, 2017, Plaintiffs Mike Madani, Eric
Raleigh, NC, Deborah R. Rosenthal, Simmons Hanly                Walley, Richard DeVico, and Romsin Oushana1 brought
Conroy LLC, Los Angeles, CA, John Hunter Bryson,                this putative class action against Volkswagen Group of
Whitfield Bryson & Mason LLP, Washington, DC,                   America, Inc. (“VWGoA”), Volkswagen AG, and Audi
Mitchell M. Breit, Simmons Hanly Conroy, LLC, New               AG for, among other things, purported breaches of
York, NY, for Plaintiffs Mike Mandani, Eric Walley.             express and implied warranties, and violations of various
                                                                consumer protection laws based on allegedly defective
Gregory F. Coleman, Pro Hac Vice, Adam A. Edwards,              direct-shift gearbox (“DSG”) transmissions in 2010–2014
Pro Hac Vice, Lisa A. White, Pro Hac Vice, Mark E.              Audi S4, S5, S6, S7, and RS5 vehicles. See Dkt. No. 1.
Silvey, Pro Hac Vice, Greg Coleman Law PC, Knoxville,           On April 23, 2018, Plaintiffs filed a first amended
TN, Crystal Gayle Foley, California Office, El Segundo,         complaint. See Dkt. No. 50 (“FAC”). Defendants filed a
CA, Daniel Kent Bryson, Whitfield Bryson Mason LLP,             motion to dismiss the first amended complaint, which the
Raleigh, NC, Deborah R. Rosenthal, Simmons Hanly                Court granted in part and denied in part. See Dkt. Nos. 56,
Conroy LLC, Los Angeles, CA, John Hunter Bryson,                69 (“Order”). Plaintiffs thereafter filed a second amended
Whitfield Bryson & Mason LLP, Washington, DC,                   complaint, which (1) adds John Chess and Michael
Mitchell M. Breit, Pro Hac Vice, Simmons Hanly Conroy,          Warchut as Plaintiffs, (2) only names VWGoA as a
LLC, New York, NY, for Plaintiff Richard DeVico.                Defendant, and (3) includes 2015 vehicle models. See
                                                                Dkt. No. 71 (“SAC”). Plaintiffs seek to represent a
Crystal Gayle Foley, California Office, El Segundo, CA,         nationwide class of “[a]ll persons who own or lease a
Deborah R. Rosenthal, Simmons Hanly Conroy LLC, Los             Class Vehicle ... with a DSG transmission in the United
Angeles, CA, Mitchell M. Breit, Simmons Hanly Conroy            States.” Id. ¶ 137. They also intend to seek certification of
LLC, New York, NY, Gregory F. Coleman, Greg                     a subclass for purchasers in California. Id. ¶ 138.
Coleman Law PC, Knoxville, TN, for Plaintiff Romsin
Oushana.                                                        Pending before the Court is Defendant’s motion to
                                                                dismiss the operative complaint, briefing for which is
Mitchell M. Breit, Simmons Hanly Conroy, LLC, New               complete. See Dkt. Nos. 72 (“Mot.”), 78 (“Opp.”), 79
York, NY, Gregory F. Coleman, Greg Coleman Law PC,              (“Reply”). After carefully considering the parties’
Knoxville, TN, for Plaintiffs John Chess, Michael               arguments, the Court GRANTS IN PART and DENIES
Warchut.                                                        IN PART Defendant’s motion.2
Craig Lee Winterman, Herzfeld & Rubin LLP, Los
Angeles, CA, Jeffrey Chase, Pro Hac Vice, Homer B.
Ramsey, Michael B. Gallub, Pro Hac Vice, Herzfeld and

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 5 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



I. BACKGROUND                                                   According to Plaintiffs, since at least February 2012,
As alleged, Defendant “designed, manufactured, and              consumers have continuously submitted consumer
sold” 2010–2015 Audi S4, S5, S6, S7, and RS5 vehicles           complaints to Defendant through the NHTSA and Audi
(“Class Vehicles”) with defective DSG transmissions.            dealerships. Id. ¶¶ 69–81. As to the named Plaintiffs in
See, e.g., SAC ¶¶ 2, 90. The DSG transmissions                  particular, each allege to have experienced symptoms of
purportedly “cause sudden, rough, unexpected shaking,           the DSG transmission defect; five of the six sought
and violent jerking (commonly referred to as ‘juddering’        assistance from Audi dealerships; none have received any
or ‘shuddering’) when drivers attempt to accelerate Class       replacement or repairs that adequately resolved the
Vehicles and shift into 2nd, 3rd, or 4th gear and attempt       alleged defect. Id. ¶¶ 96–136.
to decelerate.” Id. ¶ 4. They are further alleged to
“hesitate before responding,” “surge[ ] while driving,”
and “cause a hard downshift or clunk when drivers either
slow down or accelerate at low speed.” Id. ¶¶ 4–5. As
described by Plaintiffs, the defective transmissions
“create[ ] unreasonably dangerous situations while driving      II. LEGAL STANDARD
and increase[ ] the risk of an accident, as the driver is       Federal Rule of Civil Procedure (“Rule”) 8(a) requires
unable to accelerate the vehicle when needed, or as             that a complaint contain “a short and plain statement of
expected.” Id. ¶ 4. Further, Plaintiffs contend that            the claim showing that the pleader is entitled to relief.”
Defendant “sold, leased, and continues to sell and lease        Fed. R. Civ. P. 8(a)(2). A defendant may move to dismiss
the Class Vehicles despite knowing of the transmission          a complaint for failing to state a claim upon which relief
defect that poses a danger to Class Vehicle drivers and the     can be granted under Rule 12(b)(6). “Dismissal under
public.” Id. ¶ 6.                                               Rule 12(b)(6) is appropriate only where the complaint
                                                                lacks a cognizable legal theory or sufficient facts to
In August 2009—prior to the sale of any Class                   support a cognizable legal theory.”          Mendiondo v.
Vehicle—Defendant recalled several of its vehicles with         Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir.
“the same type of DSG transmission” as is in the Class          2008). To survive a Rule 12(b)(6) motion, a plaintiff must
Vehicles, due to those vehicles losing power and going          plead “enough facts to state a claim to relief that is
into “limp mode” while driven. Id. ¶¶ 21–25. And a              plausible on its face.”    Bell Atl. Corp. v. Twombly, 550
contemporaneous investigation by the National Highway           U.S. 544, 570 (2007). A claim is facially plausible when a
Traffic Safety Administration (“NHTSA”) allegedly               plaintiff pleads “factual content that allows the court to
reported that such vehicles with DSG transmissions              draw the reasonable inference that the defendant is liable
experienced “harsh/jerky shifting,” but that Defendant
“[did] not believe that the this [sic] condition is a safety    for the misconduct alleged.”         Ashcroft v. Iqbal, 556
defect because the changes in shift quality develop             U.S. 662, 678 (2009).
gradually over time, do not cause a loss of motive power
and have not resulted in any fatalities, injuries or serious    In reviewing the plausibility of a complaint, courts
crashes.” Id. ¶¶ 26–27.                                         “accept factual allegations in the complaint as true and
                                                                construe the pleadings in the light most favorable to the
*2 In September 2011, Defendant issued the first of             nonmoving party.”        Manzarek v. St. Paul Fire &
several “Technical Service Bulletins” (“TSBs”) related to       Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
issues with DSG transmissions. See id. ¶ 37. That TSB           Nonetheless, courts do not “accept as true allegations that
noted “[c]lacking or knocking noises” heard from the            are merely conclusory, unwarranted deductions of fact, or
drivetrain, but stated that “[s]uch noises cannot be            unreasonable inferences.”       In re Gilead Scis. Secs.
avoided and are normal.” Id. ¶ 38. In July 2013,                Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (quoting
Defendant issued another TSB to remedy “[r]ough gear
                                                                    Sprewell v. Golden State Warriors, 266 F.3d 979, 988
changes, both when accelerating and when slowing
                                                                (9th Cir. 2001)). The Court also need not accept as true
down” and “rough driving power disruption[s].” Id. ¶¶
                                                                allegations that contradict matter properly subject to
46–47. This TSB posited that such “sporadic driving
                                                                judicial notice or allegations contradicting the exhibits
power disruptions” were “normal, and these issues will
decrease over time.” Id. ¶ 47. In October 2016, Defendant       attached to the complaint.     Sprewell, 266 F.3d at 988.
issued a TSB that sought to resolve the issue, which            A plaintiff can also “plead himself out of a claim by
recommended an “improved circuit board for the                  including unnecessary details contrary to his claims.” Id.
mechatronics unit.” Id. ¶¶ 51–54.3
                                                                Rule 9(b) heightens these pleading requirements for all
                                                                claims that “sound in fraud” or are “grounded in fraud.”
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 6 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



    Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th          Competition Law (“UCL”),         California Business and
Cir. 2009) (citation omitted); Fed. R. Civ. P. 9(b) (“In        Professions Code, § 17200, et seq.; (7) Violation of the
alleging fraud or mistake, a party must state with              Declaratory Judgment Act; (8) Unjust Enrichment; and
particularity the circumstances constituting fraud or           (9) Equitable Injunctive and Declaratory Relief. SAC ¶¶
mistake.”). “[The Ninth Circuit] has interpreted Rule 9(b)      153–235. Defendant move to dismiss all causes of action.
to require that allegations of fraud are specific enough to     This order addresses each claim, in order.
give defendants notice of the particular misconduct which
is alleged to constitute the fraud charged so that they can
defend against the charge and not just deny that they have
done anything wrong.”        Neubronner v. Milken, 6 F.3d
666, 671 (9th Cir. 1993) (quotation marks and citation
                                                                  A. Breach of Express Warranty (Claim 1)
omitted). In short, a fraud claim must state the “who,
                                                                As in the first amended complaint, Plaintiffs again
what, when, where, and how” of the alleged conduct,
                                                                contend that Defendant breached express written
    Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997),       warranties issued with the sale of Class Vehicles, as well
and “set forth an explanation as to why [a] statement or        as a purported express warranty relating to Defendant’s
omission complained of was false or misleading,”         In     marketing of Class Vehicles as “safe” and “reliable.”
re GlenFed, Inc. Secs. Litig., 42 F.3d 1541, 1548 (9th Cir.     SAC ¶¶ 153–65.
1994) (en banc), superseded by statute on other grounds
as stated in     Ronconi v. Larkin, 253 F.3d 423, 429 &
n.6 (9th Cir. 2001). “Malice, intent, knowledge and other
conditions of a person’s mind may be alleged generally.”
Fed. R. Civ. P. 9(b).
                                                                             1. Express Written Warranty
*3 If the court concludes that a 12(b)(6) motion should be
granted, the “court should grant leave to amend even if no      As to the express written warranty, Plaintiffs reallege that
request to amend the pleading was made, unless it               every Class Vehicle is backed by a New Vehicle Limited
determines that the pleading could not possibly be cured        Warranty (“NVLW”), which “covers any repairs needed
by the allegation of other facts.”      Lopez v. Smith, 203     to correct defects in materials or workmanship.” Id. ¶ 3.
F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal             The NVLW lasts for 48 months or 50,000 miles,
citations and quotation marks omitted). But “where the          whichever comes first. Id. ¶¶ 3, 87. Defendant also offer a
Plaintiff has previously been granted leave to amend and        Certified Pre-Owned Vehicle Warranty, which extends
has subsequently failed to add the requisite particularity to   warranty coverage through 6 years or 100,000 miles. Id. ¶
its claims, the district court’s discretion to deny leave to    154. Plaintiffs contend that the alleged transmission
                                                                defect violated Defendant’s warranties. Id. ¶¶ 153–65.
amend is particularly broad.” See           Zucco Partners,
LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.
                                                                Defendant moves for dismissal on two bases. First,
2009) (quotation marks and alterations omitted).
                                                                Defendant argues that the Court should again find the
                                                                express written warranty claims of Plaintiffs Madani,
                                                                Walley, and DeVico fail because the operative complaint
                                                                does not allege that these Plaintiffs experienced
                                                                transmission problems within the express warranty
III. DISCUSSION                                                 period. Mot. at 5. Second, Defendant argues that Plaintiff
Plaintiffs’ second amended complaint realleges nine             Warchut’s express warranty claim is time-barred. Id. at
causes of action: (1) Breach of Express Warranty; (2)           5–7.
Breach of Implied Warranty of Merchantability; (3)
Violation of the Magnuson-Moss Warranty Act
(“MMWA”), 15 U.S.C. § 2301, et seq.; (4); Violation of
the     Song-Beverly     Consumer      Warranty   Act
(“Song-Beverly Act”), California Civil Code § 1791, et
seq.; (5) Violation of the California Consumers Legal                  a. Plaintiffs Madani, Walley, and DeVico
Remedies Act (“CLRA”),        California Civil Code §
1750, et seq.; (6) Violation of the California Unfair           The Court previously dismissed the express written

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 7 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



warranty claims of Plaintiffs Madani, Walley, and               facts demonstrate that the 2014 transmission replacement
DeVico because these Plaintiffs admittedly “never               did not occur during the warranty period, there is no
experienced transmission problems within their express          reasonable factual basis to support Plaintiff DeVico’s
warranty periods” and “well-established Ninth Circuit and       theories, which all derive from that core factual starting
California case law forecloses” any argument that they          point.
“may nonetheless advance a claim for breach of the
express written warranty on account of Defendants’
alleged fraudulent concealment of the defects.” Order at
5–6 (discussing      Clemens v. DaimlerChrysler Corp.,
534 F.3d 1017, 1022–23 (9th Cir. 2008) (“The general
rule is that an express warranty does not cover repairs                           b. Plaintiff Warchut
made after the applicable time or mileage periods have
elapsed.”)); see also    Daugherty v. Am. Honda Motor           Defendant contends that Plaintiff Warchut’s express
Co., 51 Cal. Rptr. 3d 118, 122 (Ct. App. 2006).                 warranty claim is time-barred by the applicable four-year
                                                                statute of limitations. See Mot. at 5–7; see also Cal. Com.
*4 Plaintiffs admit that the operative complaint in no way      Code § 2725 (providing the statute of limitations).
cures these defects as it relates to Plaintiffs Madani and      Specifically, the operative complaint alleges that Plaintiff
Walley. Opp. at 5 (“To the extent the SAC seems to              Warchut purchased his vehicle on July 14, 2011,
reassert express warranty claims on behalf of Plaintiffs        discovered that his transmission was defective by at least
Madani and Walley, Plaintiffs do not intend to pursue           April 25, 2012, and yet this action was commenced in
such claims.”). Plaintiff DeVico, however, contends that        2017. Id. In response, Plaintiff Warchut only contends
he has adequately stated a claim when viewing all alleged       that “allegations as to when he discovered the defect and
facts in the operative complaint in the light most              that the discovery occurred less than four years before his
favorable to him. Id. at 5–6. Specifically, Plaintiff DeVico    claim was made.... [are] factual issue[s] not ripe on a
asserts that because his vehicle was a 2010 model, “it is       motion to dismiss.” Opp. at 3.
reasonable to infer that the NVLW lasted until 2014
(given that the NVLW was good up to 50,000 miles or 4           The Court rejects Plaintiff Warchut’s effort to avoid the
years and when Plaintiff DeVico purchased the 2010 car          statute of limitations by manufacturing a “factual issue,”
in 2016, it only had 44,000 miles on it).” Id. at 5. He         because when Warchut discovered the purported defect is
further argues that, although he purchased the car in 2016,     undisputed based on allegations contained in the
he did so under the assumption that the transmission was        complaint. The operative complaint provides: “Within a
replaced in 2014, and it is purportedly “reasonable to          month of purchase, Plaintiff Warchut noticed his Class
infer” that (1) the replacement occurred during the             Vehicle would surge at low speeds and ‘buck’ and ‘lurch’
warranty period given that the warranty lasted until 2014,      forward when parked. Further, when he was slowing
and (2) the replacement was due to the same transmission        down the vehicle’s transmission would ‘judder’ when
issues at issue in this case. Id. at 5–6. Thus, according to    shifting between second and first gear and ‘judder’ when
Plaintiff DeVico, some sort of “tolling and/or extending        shifting between first and second gear.” SAC ¶ 129. And
theories” ought to apply to preserve his claim. Id. at 6.       Plaintiff Warchut claims to have conveyed these issues to
                                                                Audi dealerships on numerous occasions from October
Setting aside whether Plaintiff DeVico might be entitled        2011 to April 2012, to no avail. Id. ¶¶ 130–32. These
to “tolling and/or extending theories” under his theory of      descriptions mirror the alleged defects in the disputed
reasonable inferences to be drawn from facts as alleged in      DSG transmissions. See id. ¶ 4. There is thus no
the operative complaint, Defendant highlights in its reply      reasonable factual basis to dispute that Plaintiff Warchut
brief that judicially noticeable material preclude the core     had actual knowledge of the alleged defect in his vehicle
fact from which one could make any such inferences. See         more than four years before the commencement of this
Reply at 3–4. In particular, there is no reasonable basis for   action. Plaintiff Warchut’s express warranty claim is thus
Plaintiff DeVico’s assertion that the 2014 transmission         time-barred.
replacement occurred during the warranty period because:
(1) Plaintiff alleges the repair occurred on June 20, 2014,
see SAC ¶ 111; and yet (2) “[t]he certified N.Y.
Department of Motor Vehicles Certificate of Title for the
DeVico vehicle demonstrates that the vehicle was initially
titled to its first purchaser on May 19, 2010,” Reply at 3
                                                                            2. Express Marketing Warranty
(citing Dkt. No. 79-2).4 Given that judicially noticeable
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 8 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



*5 The second amended complaint realleges a breach of           relevant Plaintiffs’ vehicles limited the implied warranties
express warranty claim based on Defendant “warrant[ing]         in this manner, and the relevant Plaintiffs only alleged to
that the Class Vehicles are ‘safe’ and ‘reliable’ while         have experienced problems related to the purported
failing to disclose to Plaintiffs and Class Members any         transmission defect after the expiration of the NVLW, see
hint of the risks posed by the transmission defect, which       id. at 10.
renders the Class Vehicles dangerous and unreliable.”
Compare FAC ¶ 100, with SAC ¶ 159. The Court                    The Court again finds that dismissal is warranted
previously dismissed this exact theory of express               regardless of which law applies. Turning first to
warranty liability, see Order at 7, and Defendant contends      California law, Plaintiffs present no new argument not
that dismissal is equally warranted here, see Mot. at 7.        previously raised and rejected concerning California’s
                                                                stringent privity requirement. Presented with no new
The operative complaint adds no new factual allegations         argument, the Court again finds that Plaintiffs have failed
from which the Court might reach a different conclusion         to state an implied warranty claim under California law,
on this theory of express warranty liability. Nor do            for reasons detailed in the Court’s prior dismissal order.
Plaintiffs defend or otherwise respond to Defendant’s           See id. at 8–9.
argument in support of dismissal. Presented with no new
argument or evidence, the Court finds that dismissal is         Turning next to New York and Texas law, yet again,
warranted again.                                                Plaintiffs present no new argument not previously raised
                                                                and rejected. Presented with no new argument to consider,
For these reasons the Court DISMISSES all express               the Court finds again that dismissal of Walley and
warranty claims except those brought by Plaintiffs              DeVico’s implied warranty claims is warranted even if
Oushana and Chess, but only based on an alleged breach          New York and Texas law applies, for reasons detailed in
of the express written warranty. And because Plaintiffs         the Court’s prior dismissal order. See id. at 10.
have “previously been granted leave to amend and [have]
subsequently failed to add the requisite particularity” with    *6 For these reasons the Court DISMISSES all implied
respect to other Plaintiffs, the Court finds that leave to      warranty claims. And because Plaintiffs have “previously
amend is unwarranted as to those Plaintiffs. See      Zucco     been granted leave to amend and [have] subsequently
Partners, LLC, 552 F.3d at 1007.                                failed to add the requisite particularity,” the Court finds
                                                                that leave to amend is unwarranted. See              Zucco
                                                                Partners, LLC, 552 F.3d at 1007.



   B. Implied Warranty (Claim 2)
As in the first amended complaint, Plaintiffs allege that
Defendant breached an implied warranty “that the Class            C. Magnuson-Moss Warranty Act (Claim 3)
Vehicles, which it designed, manufactured, and sold or          All parties again agree that Plaintiffs’ MMWA claim rises
leased to Plaintiffs and the Class or members of the            and falls with the express and implied warranty claims.
California Subclass, were merchantable, fit and safe for        See Mot. at 14; Opp. at 15. Thus, those Plaintiffs who
their ordinary use, not otherwise injurious to consumers,       have failed to state a claim for breach of express or
and equipped with adequate safety warnings.” FAC ¶ 108;         implied warranties also fail to state a claim under the
SAC ¶ 167. The Court previously dismissed all                   MMWA. See 15 U.S.C. § 2310(d)(1). Accordingly, the
then-named Plaintiffs’ implied warranty claims because:         Court DISMISSES all MMWA claims except as to
(1) to the extent California law applies to any Plaintiff,      Plaintiffs Oushana and Chess.
they could not meet California’s stringent privity
requirement to support a claim because neither VWGoA
nor any other then-named Defendant are an adjoining link
with a Plaintiff in the relevant distribution chain, see
Order at 8–9 (discussing     Clemens, 534 F.3d at 1023);
                                                                  D. Song-Beverly Act (Claim 4)
and (2) to the extent New York or Texas law applies to
                                                                After Defendant moved to dismiss Plaintiffs’
certain Plaintiffs, those parties’ claims were barred
                                                                Song-Beverly Act claim as presented in the first amended
because New York and Texas permit clearly and
                                                                complaint, Plaintiffs conceded that their claim as then
conspicuously limiting implied warranties to the duration
                                                                pleaded was defective. See Dkt. No. 58 at 8 (“Plaintiffs
of express warranties, the NVLWs applicable to the
                                                                concede that their implied warranty claim under the
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 9 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



[Song-Beverly Act] fails as to Plaintiffs Walley, DeVico,       purchased his vehicle in July 2011). In response, Plaintiffs
and Oushana, who each purchased Class Vehicles either           argue that (1) Madani’s claim only accrued in 2017, when
used or certified pre-owned. Plaintiffs seek leave to           he first experienced the defect, and (2) although Chess
amend their Song-Beverly Warranty Act claim.”). The             and Warchut noticed the defect earlier, their claims were
Court accepted Plaintiffs’ concession and dismissed the         tolled by Defendant’s active concealment of the defect.
claim with leave to amend. Order at 10–11.                      Opp. at 13–14.

                                                                *7 The Court first finds that Madani’s claim is not
                                                                time-barred. Under the Song-Beverly Act, a claim accrues
                                                                “when the breach is or should have been discovered.” Cal.
                                                                Com. Code § 2725(2). And as alleged in the operative
                                                                complaint, Madani only first experienced issues with his
      1. Plaintiffs Walley, DeVico, and Oushana                 vehicle associated with the alleged defect in 2017. See
                                                                SAC ¶ 98 (noting that Madani first experienced his
Despite the opportunity to amend, the operative complaint
                                                                vehicle bucking and jerking in October 2017).
presents identical factual allegations relevant to the
Song-Beverly Act claims of Plaintiffs Walley, DeVico,
                                                                Turning next to Plaintiffs Chess and Warchut, the
and Oushana. Compare FAC ¶¶ 124–35, with SAC ¶¶
                                                                question is whether Plaintiffs adequately pleaded facts to
183–94. But as Defendant highlights in its briefs, the
                                                                invoke equitable tolling on the basis of fraudulent
Song-Beverly Act only applies to purchases made in
                                                                concealment.
California, meaning its protection is not available to
Plaintiffs Walley and DeVico, who purchased their
vehicles in Texas and New York. See Mot. at 14–15; see
also Cal. Civ. Code § 1792 (applying to “every sale of
consumer goods that are sold at retail in this state”);
   Elias v. Hewlett-Packard Co., 903 F. Supp. 2d 843,
851 (N.D. Cal. 2012) (“By its terms, the Song-Beverly                    a. Fraudulent Concealment Doctrine
Act applies only to goods sold in California.”). Further,
the Song-Beverly Act only provides an implied warranty          California courts have long described the doctrine of
for the sale of new goods, and yet Plaintiffs Walley,           fraudulent concealment as a mechanism to deprive
DeVico, and Oushana purchased their vehicles used. See          perpetrators of fraud “upon otherwise diligent suitors” of
Mot. at 15; see also Cal. Civ. Code § 1791(a) (defining         the statute-of-limitations liability shield.   Pashley v.
the class of protected consumer goods as “any new               Pac. Elec. Co., 153 P.2d 325, 328 (Cal. 1944). Because
product or part thereof”). Given these threshold                the doctrine protects diligent suitors, it is unavailable,
defects—to which Plaintiffs do not respond—dismissal of         “whatever the lengths to which a defendant has gone to
these Plaintiffs’ Song-Beverly Act claims is warranted.         conceal [the] wrongs, if a plaintiff is on notice of a
                                                                potential claim.”     Barber v. Superior Court, 285 Cal.
                                                                Rptr. 668, 672 (Ct. App. 1991) (quoting        Rita M. v.
                                                                Roman Catholic Archbishop, 232 Cal. Rptr. 685, 690 (Ct.
                                                                App. 1986)). What constitutes “notice of a potential
                                                                claim,” however, is not notice of the availability of a
       2. Plaintiffs Madani, Warchut, and Chess                 particular cause of action. See id. Notice in this context
                                                                concerns “aware[ness] of the relevant facts,” from which
Although Plaintiffs Madani, Warchut, and Chess each             a diligent plaintiff would learn of potential claims.
purchased their vehicles new and in California, Defendant          Rita M., 232 Cal. Rptr. at 690.
contends that dismissal is warranted nonetheless because
these Plaintiffs’ claims are time-barred. SAC ¶¶ 96, 121,       All told, a plaintiff alleging fraudulent concealment under
127; Mot. at 15. Specifically, each purchased their vehicle     California law must plead:
no later than April 2013 and the relevant statute of
limitations is four years. Mot. at 15; Cal. Com. Code §
2725 (providing the relevant statute of limitations); SAC ¶
96 (providing that Madani purchased his vehicle in April                    (1) concealment or suppression of a
2013); id. ¶ 121 (providing that Chess purchased his                        material fact; (2) by a defendant
vehicle in May 2010); id. ¶ 127 (providing that Warchut                     with a duty to disclose the fact to

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
               Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 10 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



             the plaintiff; (3) the defendant                     on” notice of the alleged DSG defect in their Class
             intended to defraud the plaintiff by                 Vehicles in 2011. See  Yumul, 733 F. Supp. 2d at 1133;
             intentionally     concealing      or
             suppressing the fact; (4) the                           Rita M., 232 Cal. Rptr. at 690. Plaintiff Warchut, for
             plaintiff was unaware of the fact                    example, alleges that he experienced the very defects at
             and would not have acted as he or                    issue in this case in 2011, knew the problems derived
             she did if he or she had known of                    from “the vehicle’s transmission,” and refused to believe
             the concealed or suppressed fact;                    otherwise when his Audi dealer stated that his Class
             and (5) plaintiff sustained damage                   Vehicle’s transmission issues were “an artifact of the
             as a result of the concealment or                    design of the vehicle.” See SAC ¶¶ 129–30. In other
             suppression of the fact.                             words, Warchut does not allege that, based on his Audi
                                                                  dealer’s statements, he was misled to believe his vehicle
                                                                  was in working order, such that he had no reasonable
                                                                  knowledge of facts to at least put him on inquiry notice
Hambrick v. Healthcare Partners Med. Grp., Inc., 189              that a defect existed. Warchut instead alleges that he knew
Cal. Rptr. 3d 31, 60 (Ct. App. 2015) (quoting          Graham     his Audi dealer’s statements were inadequate at the time,
v. Bank of Am., N.A., 172 Cal. Rptr. 3d 218, 228 (Ct. App.        and thus nothing said by his Audi dealer concealed
2014)). And fraudulent concealment must be pleaded with           material facts that would have otherwise put Warchut on
particularity under Federal Rule of Civil Procedure 9(b).         constructive notice that a defect was present. See id.
    389 Orange St. Partners v. Arnold, 179 F.3d 656, 662          Plaintiff Chess fares no better. Chess similarly alleges that
(9th Cir. 1999) (holding that because the Federal Rules of        he experienced the DSG defects in 2011, and knew “the
Civil Procedure control diversity cases, Rule 9(b) requires       transmission was not working properly,” but was told by
pleading circumstances constituting fraud with                    his Audi dealer that there was nothing wrong with his
particularity, in the context of fraudulent concealment           vehicle. See SAC ¶ 123. To the extent Plaintiff Chess
tolling). In other words, plaintiffs pleading fraudulent          knew his transmission was defective, he knew his dealer’s
concealment must allege “when the fraud was discovered,           statements were untrue. Put differently, the dealer’s
the circumstances under which it was discovered, the              statement does not render meaningless Chess’s
circumstances indicating that [they were] not at fault for        knowledge of his vehicle’s manifestations of the alleged
failing to discover it earlier, and the fact that [they] had no   defect, and his knowledge that “the transmission was not
actual or constructive knowledge of facts sufficient to put       working properly,” at that time. Id. And Chess provides
[them] on inquiry.”       Yumul v. Smart Balance, Inc., 733       no explanation for why that knowledge did not at least
F. Supp. 2d 1117, 1133 (C.D. Cal. 2010). Plaintiffs also          constitute constructive knowledge of relevant facts
must “plead why, in the exercise of reasonable diligence,         sufficient to put him on inquiry notice of the alleged
[they] could not have discovered the defect earlier.” See         defect.
Finney v. Ford Motor Co., No. 17-cv-06183-JST, 2018
WL 2552266 *4 (N.D. Cal. June 4, 2018) (quoting                   Each case on which Plaintiffs rely to oppose dismissal on
    Herremans v. BMW of N. Am., LLC, No. CV 14-02363              this ground further supports the Court’s conclusion. All of
MMM PJWX, 2014 WL 5017843, at *5 (C.D. Cal. Oct. 3,               Plaintiffs’ cases involved consumers reporting problems
2014)).                                                           with their vehicles, followed by dealerships or
                                                                  manufacturers allegedly lying about resolving the
                                                                  problems—thus deceiving the consumers into believing
                                                                  their vehicles were in working order—only for the defects
                                                                  to re-manifest at a later date.5 That is not the case here.
                                                                  Plaintiffs Warchut and Chess affirmatively allege that
                                                                  they (1) experienced manifestations of the defect in 2011,
             b. Plaintiffs Warchut and Chess                      (2) knew at that time that the manifestations were the
                                                                  result of faulty transmissions, and (3) either were told
*8 The Court finds that the operative complaint does not          nothing was wrong with their vehicle or refused to accept
allege facts to support a finding of fraudulent concealment       their dealership’s explanations after lodging complaints.
as to Plaintiffs Chess and Warchut. And the fatal defect          If these allegations do not demonstrate actual knowledge
concerns Plaintiffs Chess and Warchut pleading too                of a defective transmission, Plaintiffs Warchut and Chess
much, rather than too little, as these Plaintiffs                 have at least pleaded knowledge of “relevant facts” from
affirmatively allege facts showing they had “actual or            which a diligent plaintiff would learn of potential claims.
constructive knowledge of facts sufficient to put [them]
                                                                      Rita M., 232 Cal. Rptr. at 690. Thus, “whatever the
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
              Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 11 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



lengths” Defendant went “to conceal [the] wrongs,”              acknowledged that California district courts have split on
Warchut and Chess were “on notice of a potential claim,”        whether to bar CLRA and UCL claims for equitable relief
precluding them from relying on the fraudulent                  when plaintiffs have alleged a claim that would provide
concealment doctrine. See       Barber, 285 Cal. Rptr. at       an adequate remedy at law. Id. at *7 n.6 (citing cases). It
672. And while Plaintiffs need not have included some of        was ultimately persuaded that, “at the pleading stage,”
these details in the operative complaint, the consequence       dismissal is not warranted when considering “the broad
of their inclusion is that Plaintiffs Warchut and Chess         remedial purposes of the California consumer protection
have pled themselves out of invoking fraudulent                 statutes.” Id.
concealment to sustain their Song-Beverly Act claims.
                                                                Luong’s reasoning is persuasive and supported by the
See     Sprewell, 266 F.3d at 988.                              California Supreme Court’s most-recent decision to
                                                                address the outer limits of CLRA and UCL’s protection.
*9 For these reasons, the Court DISMISSES all                   In Loeffler v. Target Corp., California’s highest court
Song-Beverly Act claims except as to Plaintiff Madani.          explained that the CLRA and UCL’s remedies “are not
                                                                exclusive, but are in addition to any other procedures or
                                                                remedies for any violation or conduct provided for in any
                                                                other law.”      324 P.3d 50, 76 (Cal. 2014) (internal
                                                                quotation marks omitted). In keeping with Loeffler’s
   E. CLRA and UCL (Claims 5–6)                                 reasoning, the Court is persuaded that, at the pleading
The Court previously dismissed without leave to amend           stage, theories of equitable remedies are not barred by a
CLRA and UCL claims brought by Plaintiffs Walley,               plaintiff adequately pleading theories supporting
DeVico, and Oushana. Order at 11–12. With respect to            monetary relief. The Court accordingly denies
Plaintiff Oushana in particular, the Court dismissed his        Defendant’s request to dismiss any Plaintiff’s CLRA and
CLRA and UCL claims because he stated a viable claim            UCL claims on this ground, and focuses instead on
for breach of an express warranty and thus had “an              whether individual Plaintiffs otherwise adequately plead
adequate remedy at law,” barring claims for equitable           such claims.6
relief, including claims for violations of California
consumer protection statutes. Id.

Although the Court has previously held, in this case and
elsewhere, that an adequate remedy at law bars CLRA
and UCL claims for equitable relief, the Court has since
reviewed case law—cited by neither party here—that                          1. Plaintiffs Warchut and Chess
warrants reconsideration of this principle. In particular,
                                                                *10 The Court turns first to whether Plaintiffs Warchut
another court in this district recently denied dismissal on
                                                                and Chess have stated viable CLRA and UCL claims.
these grounds in Luong v. Subaru v.         American, Inc.,     And Defendant principally moves to dismiss their claims
No. 17-cv-03160-YGR, 2018 WL 2047646, at *7 (N.D.               as time-barred. See Mot. at 17–18. CLRA and UCL
Cal. May 2, 2018). In so ruling, the court there                claims are governed by three- and four-year statues of
highlighted the CLRA and UCL’s plain statutory text:            limitations, respectively. See Cal. Civ. Code § 1783
                                                                (providing a three-year limitations period for CLRA
  Business & Professions Code section 17205 expressly           claims); Cal. Bus. & Prof. Code § 17208 (providing a
  states that the remedies provided for a UCL violation         four-year limitations period for UCL claims). As
  are “cumulative to each other and to the remedies or          discussed above, however, Plaintiff Warchut alleges facts
  penalties available under all other laws of this state.”      demonstrating that he had “reason to at least suspect that a
  The CLRA similarly provides “[t]he remedies provided          type of wrongdoing [had] injured [him]” in 2011, far
  herein for violation of any section of this title or for      more than four years before the commencement of this
  conduct proscribed by any section of this title shall be      action. Felix v. Anderson, No. 14-cv-03809-HSG, 2016
  in addition to any other procedures or remedies for any
  violation or conduct provided for in any other law.”          WL 3540980 (N.D. Cal. June 29, 2016) (quoting           Fox
  The availability of monetary damages does not                 v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 920 (Cal.
  preclude a claim for equitable relief under the UCL and       2005)); see also SAC ¶ 129 (“Within a month of
  CLRA based upon the same conduct.                             purchase, Plaintiff Warchut noticed his Class Vehicle
                                                                would surge at low speeds and ‘buck’ and ‘lurch’ forward
Id. (internal citations omitted). The court in Luong            when parked. Further, when he was slowing down the

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
              Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 12 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



vehicle’s transmission would ‘judder’ when shifting             of DSG transmission” as Class Vehicles and suffered
between second and first gear and ‘judder’ when shifting        similar transmission malfunctions. See SAC ¶ 22.
between first and second gear.”). And as also discussed         Accepting these alleged facts as true, as the Court must do
above, Plaintiff Chess’s claims are similarly time-barred       at this stage, it is at least plausible that Defendant had
due to his failure, for one, to “plead why, in the exercise     pre-sale knowledge of transmission defects in the Class
of reasonable diligence, [he] could not have discovered         Vehicles.
the defect” at least in 2011. See Finney, 2018 WL
2552266 *4 (quoting       Herremans, 2014 WL 5017843,
at *5).


                                                                                       b. Reliance

                                                                Defendant further contends that dismissal is warranted
           2. Plaintiffs Madani and Oushana                     because Plaintiffs fail to plead reliance. Mot. at 18–19.
                                                                “To prove reliance on an omission” with respect to CLRA
Although the Court previously dismissed Plaintiff               and UCL claims, “a plaintiff must show that the
Oushana’s CLRA and UCL claims without leave to                  defendant’s nondisclosure was an immediate cause of the
amend due to the availability of an adequate remedy at          plaintiff’s injury-producing conduct.”      Daniel v. Ford
law, the Court finds dismissal is no longer warranted on        Motor Co., 806 F.3d 1217, 1225 (9th Cir. 2015). “A
this ground, for the reasons discussed above. The Court         plaintiff may do so by simply proving that, had the
thus reconsiders here whether Oushana’s claims otherwise        omitted information been disclosed, one would have been
survive dismissal. And as to Plaintiff Madani, the Court        aware of it and behaved differently. That one would have
previously dismissed his CLRA and UCL claims for                behaved differently can be presumed, or at least inferred,
failure to plead that Defendant had knowledge of the            when the omission is material.” Id. (internal citations and
purported transmission defect before Madani’s purchase.         quotation marks omitted). Defendant does not dispute that
Order at 12–13.                                                 an omission related to the purported transmission defect
                                                                would have been material. Defendant instead contends
                                                                that the operative complaint “fail[s] to plead facts
                                                                plausibly establishing” that any Plaintiff “ ‘would have
                                                                been aware of’ the alleged defect if disclosed,” since
                                                                Plaintiffs “do not allege that they heard, read or saw any
                                                                advertisements or other representations from Defendant
                      a. Knowledge                              prior to purchasing their vehicles.” Mot. at 19 (quoting
                                                                Myers v. BMW of N. Am., LLC, No. 16-cv-00412-WHO,
Defendant again contends that Plaintiffs have failed to
                                                                2016 WL 5897740, at *6 (N.D. Cal. Oct. 11, 2016)).
plead pre-sale knowledge to support CLRA and UCL
claims. Mot. at 20–22. The operative complaint, however,
                                                                *11 The standard for pleading reliance on account of an
includes new allegations that preclude dismissal on this
                                                                omission is low, and “[t]here are, of course, various ways
ground. Specifically, the SAC alleges that in August
                                                                in which a plaintiff can demonstrate that she would have
2009—prior to the sale of any Class Vehicle, including
                                                                been aware of a defect, had disclosure been made.”
Plaintiffs Madani and Oushana’s—Defendant recalled
several of its vehicles with “the same type of DSG                 Daniel, 806 F.3d at 1226; see also Myers, 2016 WL
transmission” as is in the Class Vehicles, due to those         5897740, at *6. But Plaintiffs Madani and Oushana plead
vehicles experiencing similar transmission issues. SAC ¶¶       no facts whatsoever to establish that they would have
21–25.                                                          been aware of the safety defect, if it were disclosed.
                                                                Despite this failure, Plaintiffs Madani and Oushana may
Defendant counters that the 2009 recall does not establish      readily cure this defect, such as by “present[ing] evidence
pre-sale knowledge because it did not apply to Class            that they interacted with and received information from
Vehicles. Mot. at 22 (arguing that the 2009 recall “applied     sales representatives at authorized [Audi] dealerships
only to certain 2007-2010 model year Audi A3 and Audi           prior to purchasing their [Class Vehicles],” which the
TT vehicles, and certain models and model year                  Ninth Circuit has held “is sufficient to sustain a factual
Volkswagen vehicles”). But Plaintiffs allege that vehicles      finding that Plaintiffs would have been aware of the
subject to the 2009 transmission recall had “the same type      disclosure if it had been made through [the] authorized

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
                Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 13 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



dealerships.”    Daniel, 806 F.3d at 1226.                         Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d
                                                                1151, 1167 (9th Cir. 1996)). Despite the Court’s prior
Because the Court finds Plaintiffs Madani and Oushana           holdings, Plaintiffs present no new argument in
have failed to plead reliance to support their CLRA and         opposition to the pending dismissal motion that the Court
UCL claims, dismissal is warranted. Because this defect is      did not previously reject. See Opp. at 15–16. And because
readily curable, and the Court has not previously               newly named Plaintiffs Chess and Warchut had materially
dismissed any Plaintiff’s CLRA and UCL claims on this           similar express contracts with Defendant as Plaintiffs
ground, it finds that leave to amend as to these Plaintiffs     Madani and Oushana, dismissal of their unjust enrichment
is warranted.                                                   claims is warranted under the same logic. See SAC ¶¶ 3,
                                                                96, 119, 121, 127,
The Court accordingly DISMISSES all Plaintiffs’ CLRA
and UCL claims. Only Plaintiffs Madani and Oushana’s            The Court thus DISMISSES all Plaintiffs’ unjust
claims are with leave to amend.                                 enrichment claims.




   F. Declaratory and Injunctive Relief (Claims 7 and           IV. CONCLUSION
   9)                                                           The Court GRANTS IN PART and DENIES IN PART
The Court previously declined to dismiss Plaintiffs’            Defendant’s motion to dismiss the second amended
claims for declaratory and injunctive relief, explaining        complaint. And the Court finds that leave to amend is
that “the district court may, in its discretion, determine      largely unwarranted, as Plaintiffs have previously had the
whether maintaining jurisdiction over the declaratory           opportunity to amend the complaint to add the requisite
judgment action is appropriate,” and that “Defendants           particularity but failed to cure defects identified by the
articulate no prejudice that would result from these claims     Court in the prior dismissal order. See   Zucco Partners,
proceeding.” Order at 13–14 (citing Transamerica Life           LLC, 552 F.3d at 1007. The only claims dismissed with
Ins. Co. v. Jurin, No. C 14-01881 LB, 2015 WL 355717,           leave to amend are Plaintiffs Madani and Oushana’s
at *5 (N.D. Cal. Jan. 27, 2015), and Falk v. Nissan N.          CLRA and UCL claims, for the limited purpose of
Am., Inc., No. 17-cv-04871-HSG, 2018 WL 2234303, at             pleading reliance. Any amended complaint must be filed
*10–11 (N.D. Cal. May 16, 2018)).                               within fourteen days of this order.
Although Defendant again moves for dismissal of these           *12 All told, the following claims survive this dismissal
claims, it presents no new argument from which the Court        order:
might reconsider its prior ruling. See Mot. at 23–24.
Presented with no new argument to consider, the Court               (1) Breach of Express Warranty, as to Plaintiffs
finds that dismissal is again unwarranted. The Court thus           Oushana and Chess;
DENIES Defendant’s dismissal request as to these
claims, with respect to those Plaintiffs with otherwise             (2) Magnuson-Moss Warranty Act, as to Plaintiffs
surviving claims.                                                   Oushana and Chess;

                                                                    (3) Song-Beverly Act, as to Plaintiff Madani;

                                                                    (4) Declaratory Judgment, as to Plaintiffs Oushana,
                                                                    Chess, and Madani;
  G. Unjust Enrichment (Claim 8)
The Court previously dismissed without leave to amend               (5) Equitable Injunctive and Declaratory Relief, as to
Plaintiffs DeVico and Walley’s unjust enrichment claims             Plaintiffs Oushana, Chess, and Madani.
because they “conferred no benefit upon Defendants
because they purchased their cars from third parties.”          The parties are DIRECTED to meet and confer and
Order at 15. And the Court dismissed Plaintiffs Madani          submit a stipulation and proposed order by August 21,
and Oushana’s claims because “actions in quasi-contract         2019, setting forth a schedule for the case through class
cannot lie when an express contract between the same            certification. The proposed schedule should include a
parties governs the subject matter in question.” Id. (citing    class certification hearing date in January 2021.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   10
                Case 4:18-cv-07292-HSG Document 63 Filed 08/29/19 Page 14 of 14


Madani v. Volkswagen Group of America, Inc., Slip Copy (2019)



IT IS SO ORDERED.                                                            Slip Copy, 2019 WL 3753433


All Citations


Footnotes

1      The original complaint included other parties who have since been voluntarily dismissed. See Dkt. No. 12 (dismissing Brian
       Gillard); Dkt. No. 49 (dismissing Shant Bakalian).

2      The Court finds that this matter is appropriate for disposition without oral argument and the matter is deemed submitted. See
       Civil L.R. 7-1(b).

3      Plaintiffs cite other TSBs, all of which purportedly were “attempts, in one way or another, to remedy the known transmission
       defect.” Id. ¶¶ 37–57.

4      The Court finds that it may take judicial notice of the certified certificate of title, which is a matter of general public record. See In
       re Sun, 931 F.2d 61 (9th Cir. 1991) (finding a district court did not err in taking judicial notice of transfer certificates of title, which
       “were matters of public record”).

5
       See        Aberin v. Am. Honda Motor Co., Inc., No. 16-cv-04384-JST, 2018 WL 1473085, at *6 (N.D. Cal. Mar. 26, 2018) (involving
       plaintiffs who “allege[d] that they had their cars repaired by dealerships who purported to fix the reported problems”); In
       re MyFord Touch Consumer Litig., 46 F. Supp. 3d 936, 961 (N.D. Cal. 2014) (involving allegations that the car manufacturer
       “pretended to fix the problems ... instead of actually admitting that the problems could not be fixed”); Ho v. Toyota Motor
       Corp., 931 F. Supp. 2d 987, 999 (N.D. Cal. 2013) (involving allegations that defendants only repaired defective headlamps
       temporarily or replaced them with other defective parts).

6      The Court does not consider Plaintiffs Walley and DeVico, whose claims the Court previously dismissed without leave to amend
       because they purchased Class Vehicles outside of California. Order at 11. The Court, however, revisits Plaintiff Oushana’s claims.




End of Document                                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         11
